Citation Nr: 1413605	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-26 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to September 1976.  He also served with the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the RO. 

In the February 2012 rating decision, the RO found that new and material evidence had been received to reopen the claims for service connection for hearing loss and tinnitus.  The prior denials of both claims were continued.  

In November 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is available on Virtual VA. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the November 2013 hearing transcript, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran reports being exposed to excessive noise during the course of his military service and that such exposure is the cause of his currently diagnosed bilateral hearing loss and tinnitus.

The Veteran was afforded a VA examination in May 2012 when the Veteran was found not to have a hearing loss disability in the right ear for VA compensation purposes.  However, in a recently submitted medical statement, it was noted that the Veteran had a mild sensorineural hearing loss in both ears and constant tinnitus in the left ear.  

The VA examiner opined, given the Veteran's normal hearing findings, military occupation, non-combat noise exposure, and lack of complaints of hearing loss or tinnitus during service, that his hearing loss was not caused by or a result of military noise exposure.  She further commented that the Veteran's tinnitus was at least as likely as not a symptom associated with the hearing loss.  

To the extent that the May 2012 VA examination findings may not adequately address the current nature and etiology of the claimed hearing loss and tinnitus, the Board finds that another examination should be performed.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Any outstanding treatment records also should be obtained for review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran and request that he provide the names and addresses of any health care providers who have treated him for the claimed hearing loss or tinnitus since service.  After obtaining any necessary releases, copies of any identified records should be obtained and associated with the claims file.

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claims.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed hearing loss and tinnitus. 

The claims folder and a copy of this Remand must be made available to the audiologist for review before the examination.  Any testing deemed necessary should be performed. 

After examining the Veteran and reviewing the entire record, the VA examiner should provide an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that he suffers from a current disability manifested by hearing loss and tinnitus that had its clinical onset during service or otherwise is due to excessive noise exposure or another event or incident of his period of active service. 

The examiner should provide a complete explanation of the rationale that supports the opinion.

If an opinion cannot be offered without resorting to speculation then this should be stated along with a rationale as to why an opinion cannot be offered.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


